Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment against him as endorser of a promissory note. He did not deny his endorsement; and there was evidence of protest and due notice. The jury returned a verdict against him. He has made no defence in this court. The appellee has prayed for damages as for a frivolous-appeal, and is clearly entitled to them.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Commercial Court be affirmed with ten per cent, damages on the amount of the judgment, and costs in both courts.